NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CONVOLV'E, INC. AND
MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
Plaintiffs-Appellants,

V.

COMPAQ COMPUTER CORPORATION,
Defendant-Appellee,

AND

SEAGATE TECHNOLOGY, LLC AND SEAGATE
TECHNOLOGY, INC.,
Defendants-Appellees.

2012-1074

Appeal from the United States District Court for the
Southern District of New York in case no. 00-CV-5141,
Judge George B. Danieis.

ON MOTION

0 R D E R
Before O'MALLEY, Circuit Judge.

CONVOLVE V. COMPAQ COMPUTER 2

Convoive, Inc. and l\/Iassachusetts institute of Tech-
nology (Convolve) move without opposition for an exten-
sion of time to file their reply brief. Convolve also moves
for leave to file an extended reply brief. Seagate Technol-
ogy, LLC et al. (Seagate) oppose in part. Convolve replies.

Upon consideration thereof,
IT IS ORDERED THATL

(1) The motion for an extension of time is granted.
The reply brief is due within 14 days of the date of filing
of this order.

(2) The motion for leave to file an extended reply brief
is granted in part. Convolve may file a reply brief not to
exceed 10,000 Words.

FoR Tnn CoURT

S§JB 3 1 2932

/s/ J an Horbaly

Date J an Horbaly
Clerk
cc: Gregory A. l\/larl